DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a domestic application, filed 02/07/2020; and claims benefit as a CON of 15/666,528, filed 08/01/2017, issued as PAT 10624915; and claims benefit as a CON of 13/351747, filed 01/17/2012, now abandoned; which is a CON of 12/410861, filed 03/25/2009, now abandoned; which is a CON of 11/385137, filed 03/20/2006, issued as PAT 8283327; and claims benefit of provisional application 60/663384, filed 03/19/2005.

Claims 1-19 are pending in the current application. Claims 15-19, drawn to non-elected inventions, are withdrawn. Claims 1-14 are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 28 Dec 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

s 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Dec 2020.

Applicant’s election of species of 7-keto-DHEA in the reply filed on 28 Dec 2020 is acknowledged.
However, upon further review of the prior art, this election of species requirement is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 7-10, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goto et al. (JP 2001169752 A, published 26 Jun 2001, cited in PTO-892). Evidence of the composition of honey is provided by Arcot et al. (RIRDC Publication No 05/027, March 2005, cited in PTO-892).
Goto et al. discloses a food composition used for recovery from and prevention of fatigue due to exercises and physical labor composed of 15 g of honey, 0.51 g of leucine, 0.6 g of glucosamine, and water. (Derwent abstract) Arcot et al. discloses honey comprises isomaltulose as well as other sugars. (Arcot et al. page 5, paragraph 3) Goto et al. discloses the food composition to be ingested before, after, and during exercise. (EPO translation page 1, paragraph 0002) Goto et al. discloses the branched-chain amino acids in this are absorbed immediately after ingestion and transferred to the blood to improve muscle motility. (EPO translation paragraph 0003 at page 2) One of ordinary skill in the art would interpret amino acid leucine to imply the naturally occurring L-leucine stereoisomer. Goto et al. discloses the embodiment of a beverage drunk during exercise. (EPO translation page 4, paragraph 0012) Goto et al. discloses the composition may comprise other components such as vitamins, minerals, etc. (EPO translation, page 4, paragraph 0011)
Therefore the method disclosed in Goto et al. meets all limitations of instant claims 1-3, 7-10, and 14, where the composition comprising 15 g of honey, 0.51 g of leucine, 0.6 g of glucosamine, and water includes both the sugar isomaltulose as well as other sugars within the honey and the sugar glucosamine.

Allowable Subject Matter
Claims 4-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Goto et al. (JP 2001169752 A, published 26 Jun 2001, cited in PTO-892) as detailed above. 
 It would not have been obvious to one of ordinary skill in the art before the time of the invention to modify the teachings of Goto et al. to select the amount of isomaltulose administered according to the method. The disclosure of Arcot et al. suggests that one of ordinary skill before the time of the invention understood that the physical attributes of honey are largely determined by the kinds and concentrations of the carbohydrates present, however the teachings of Goto et al. in view of the knowledge of one of ordinary skill in the art before the time of the invention does not provide sufficient guidance to select the amount of honey or specifically the amount of isomaltulose so as to make obvious the instant invention as recited in claims 4-6 or 11-13.

Conclusion
	No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623